Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Scott Wedington appeals from the district court’s order dismissing pursuant to 28 U.S.C. § 1915(g) (2012) his civil action filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). On appeal, Wedington fails to explain how the district court erred in its dismissal decision. Wedington thus has forfeited appellate review of the court’s order. See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We deny Wedington’s motions to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED